DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al (US 8904077) in view of Shibata et al (US 20050201305).
As to claim 1, Alston discloses an apparatus comprising:
 a host device (fig. 1E, host 101) comprising:
a port (HBA 126);
a first pair of data transmission lanes extending from the port (lane 0, 1);
a second pair of data transmission lanes extending from the port (lane 2, 3).
Alston does not disclose a switch and a host interface controller as in the claim. In the same field of arts (data transmission), Shibata discloses a method for communication for establishing a full-duplex communication link between first and second nodes (abstract). In one embodiment, Shibata discloses an apparatus comprising: 
a host device (fig. 1, device 10) comprising:
a port (transceiver 20);
a pair of data transmission lanes extending from the port (e.g. DTO+, DTO-);
a switch (fig. 2 switch 58) to selectively actuate the pair of data transmission lanes between a data transmitting state and a data receiving state (par. 143 “switching between a transmission direction… and a reception direction…”), and
a host interface controller (at least circuit 57) to control the switch to selectively actuate the pair of data transmission lanes to the data transmitting state or to the data receiving state (par. 143 “indicates the transfer direction switch circuit 58 to switch”) based upon at least one data transfer request (par. 214 “the transfer direction switch request code, is added after the packet data”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alston and Shibata, by comprising: 
a switch (fig. 2 switch 58) to selectively actuate the first pair of data transmission lanes between a data transmitting state and a data receiving, and to selectively actuate the second pair of data transmission lanes between a data transmitting state and a data receiving; and 
a host interface controller to control the switch to selectively actuate the first pair of data transmission lanes to the data transmitting state or to the data receiving state based upon at least one data transfer request, and to control the switch to selectively actuate the second pair of data transmission lanes to the data receiving state based upon at least one data transfer request. 
The motivation is to improve the efficiency and the performance of the system (par. 5).
As to claim 2, Alston/Shibata discloses the apparatus of claim 1 further comprising a peripheral device (fig. 1, device 30), the peripheral device comprising:
	a second port (Alston, fig. 1E, port 106);
a third pair of data transmission lanes extending from the second port (col 4 lns 55-62 thirty-two lanes); and
a second switch (Shibata, fig. 3, transfer direction switch 78) to actuate the third pair of data transmission lanes between the data transmitting state and the data receiving state (par. 167); and
a peripheral interface controller (at least circuit 77) to control the second switch to selectively actuate the third pair of data transmission lines to one of the data transmitting state and the data receiving state in response to control signals from the host interface controller (par. 70).
As to claim 3, Alston/Shibata discloses the apparatus of claim 1, wherein the host device further comprises: 
	data transmitting hardware (Shibata fig. 2 “OUTTX”); and 
data receiving hardware (“HRX”), wherein the switch is to selectively connect the first pair of data transmission lanes to the data transmitting hardware to actuate the first pair of data transmission lanes to the data transmitting state and is to selectively connect the second pair of data transmission lanes to the data receiving hardware to actuate the second pair of data transmission lanes to the data receiving state (par. 143 “switching between a transmission direction… and a reception direction…”). 
As to claim 4, Alston/Shibata discloses the apparatus of claim 3, wherein the host device further comprises:  
a data transmitting buffer connected to the data transmitting hardware (Alston, queue 104b); and 
a data receiving buffer connected to the data receiving hardware (Alston, queue 104a). 
As to claim 5, Alston/Shibata discloses the apparatus of claim 1, wherein the port comprises four pairs of data transmission lanes, including the first pair of data transmission lanes and the second pair of data transmission lanes (Alston fig. 1E).
As to claim 6, Alston/Shibata discloses the apparatus of claim 1, wherein the port is a PCI Express port comprising up to 32 pairs of data transmission lanes, including the first pair of data transmission lanes and the second pair of data transmission lanes (Alston, col 4 lns 55-62).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alston in view of Shibata and further in view of Guthrie et al (US 20060133428, Guthrie).
As to claim 7, Alston/Shibata discloses the apparatus of claim 1, wherein the host interface controller is to automatically output control signals to the switch to actuate the first pair of data lanes to one of the data transmitting state and the data receiving state and to actuate the second pair of data lanes to one of the data transmitting state and the data receiving state (Shibata, par. 143, 215) based upon an amount of data being transmitted and a destination for the data (Alston, col 5 lns 55-61) but does not disclose the actuation is based on a destination for the data. In the same field of arts (data transmission), Guthrie discloses a method for throttling data transmissions within a data processing system (abstract). In one embodiment, Guthrie discloses the transmission of a data request (fig. 4 402“data packet”) is based upon an amount of data being transmitted (s406 “compute currently required delay period for data packet”. Note: The delay is based on the amount of transmitted data) and a destination for the data (s404 “determine target receiver”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alston/Shibata and Guthrie, by configuring the actuation to be based upon an amount of data being transmitted and a destination for the data. The motivation is to improve the bandwidth efficiency of the system (background par. 6).
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alston in view of Shibata and further in view of Sela et al (US 20110173352, Sela).
	As to claim 8, Alston/Shibata discloses the apparatus of claim 1, wherein the host interface controller to automatically output control signals to the switch to actuate the first pair of data transmitting lanes to the data transmitting state, and to actuate the second pair of data lanes to the data transmitting state  based upon the data being transmitted from the host device in accordance with the individual data transfer request (Shibata, par. 143, 214) but does not disclose it is based upon an amount of data exceeding a predefined threshold. In the same field of arts (data transmission), Sela discloses a method for communication including establishing a full-duplex communication link between first and second nodes (abstract). In one embodiment, Sela discloses the step of automatically outputting control signal to actuate a pair of data lanes based upon an amount of data exceeding a predefined threshold (fig. 2, par. 27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alston/Shibata and Sela, by configuring the host interface controller to automatically output control signals to the switch to actuate the first pair of data transmitting lanes to the data transmitting state, and to actuate the second pair of data lanes to the data transmitting state  based upon an amount of data exceeding a predefined threshold. The motivation is to reduce the power consumption of the system (par. 2). 
	As to claim 9, Alston/Shibata discloses the apparatus of claim 1, wherein the host controller to automatically output control signals to the switch to actuate the first pair of data transmission lanes to the data receiving state and to actual the second pair of data transmission lanes to the data receiving state based upon the data being received by the host device in accordance with the individual data transfer request (Alston, col 5 lns 55-62) but does not disclose it is based upon an amount data exceeding a predefined threshold. In the same field of arts (data transmission), Sela discloses a method for communication including establishing a full-duplex communication link between first and second nodes (abstract). In one embodiment, Sela discloses a method of automatically outputting control signal to actuate the pair of data lanes based upon an amount of data exceeding a predefined threshold (par. 27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alston/Shibata and Sela, by configuring the host controller to automatically output control signals to the switch to actuate the first pair of data transmission lanes to the data receiving state and to actual the second pair of data transmission lanes to the data receiving state based upon an amount data exceeding a predefined threshold. The motivation is to reduce power consumption of the system (par. 2). 
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sela in view of Shibata et al (US 20050201305).
As to claim 10, Sela discloses a method comprising: 
determining an amount of data (par. 27 “detect … that the lengths of one or more of the queues are above a predefined limit”) to be transmitted in accordance with at least one data transfer request (par.23 “work requests from the host processor”).
Sela does not disclose selectively actuating a first pair of data transmission lanes of a port between a data transmitting state and a data receiving state based on the determined amount of data, and selectively actuating a second pair of data transmission lanes of the port between a data transmitting state and a data receiving state based upon the determined amount of data. In the same field of arts (data transmission), Shibata discloses a method for communication for establishing a full-duplex communication link between first and second nodes (abstract). In one embodiment, Shibata discloses the method comprising: selectively actuating a pair of data transmission lanes of a port between a data transmitting state and a data receiving state (par. 143 “switching between a transmission direction… and a reception direction…”). Since Sela discloses selectively actuating the first pair of data transmission lanes of a port based on the determined amount of data, and selectively actuating the second pair of data transmission lanes of the port based upon the determined amount of data (fig. 2, s60, s70), it is therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sela and Shibata, by comprising the step of selectively actuating a first pair of data transmission lanes of a port between a data transmitting state and a data receiving state based on the determined amount of data, and selectively actuating a second pair of data transmission lanes of the port between a data transmitting state and a data receiving state based upon the determined amount of data. The motivation is to improve the efficiency and the performance of the system (par. 5).
As to claim 11, Sela/Shibata discloses the method of claim 10 further comprising selectively connecting the first pair of data transmission lanes of the port to one of data transmitting hardware and data receiving hardware (Shibata, par. 143) based upon the determined  amount of data (Sela, par. 27), and selectively connecting the second pair of data transmission lanes of the port to one of data transmitting hardware and data receiving hardware (Shibata, par. 143) based upon the determined  amount of data (Sela, par. 27). 
As to claim 12, Sela/Shibata discloses the method of claim 10 comprising: 
 	receiving the at least one data transfer request with respect to a peripheral device (Shibata, par. 214 “write request packet”);
	actuating the first pair of data transmission lanes of the port to the data transmitting state based upon the at least one data transfer request (Note: To transmit the request, the data transmission lanes of the port is required to be actuated);
	receiving at least one second data transfer request with respect to the peripheral device (Shibata, par. 214 a second “write request packet”); and
	actuating the first pair of data transmission lanes of the port to the data receiving state based upon the at least one second data transfer request (“switches the transfer direction from the transmission direction to the reception direction”).
	As to claim 13, Sela/Shibata discloses the method of claim 12, wherein the actuating of the first pair of data transmission lanes of the port to the data transmitting state comprises connecting the first pair of data transmission lanes to data transmitting hardware and wherein the actuating of the first pair of data transmission lanes of the port to the data receiving state comprises connecting the pair of data transmission lanes to data receiving hardware (Shibata, par. 143).
As to claim 14, Sela discloses a non-transitory computer-readable medium containing instructions to direct a processing unit to:
receive at least one data transfer request (par. 24 “work request”), the at least one data transfer request being for an amount of data (“queues outgoing data packets”);
comparing the amount of data to a predefined threshold (par. 27 “predefined limit”).
Sela does not disclose the steps of outputting first control signals actuating a first pair of data transmission lanes of a port to a selected one of a data transmitting state and a data receiving state based on the comparison; and outputting first control signals actuating a first pair of data transmission lanes of a port to a selected one of a data transmitting state and a data receiving state based on the comparison. In the same field of arts (data transmission), Shibata discloses a method for communication for establishing a full-duplex communication link between first and second nodes (abstract). In one embodiment, Shibata discloses the method outputting control signal actuating a pair of data transmission lanes of a port to a selected one of a data transmitting state and a data receiving state (par. 143 “switching between a transmission direction… and a reception direction…”). Since Sela discloses outputting control signal actuating the first pair of data transmission lanes of a port (fig. 2 S70) based on the comparison (par. 27, S60) and outputting control signal actuating the second pair of data transmission lanes of the port (fig. 1) based on the comparison (fig. 2, s60), it is therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sela and Shibata, by comprising the step of outputting first control signals actuating a first pair of data transmission lanes of a port to a selected one of a data transmitting state and a data receiving state based on the comparison; and outputting first control signals actuating a first pair of data transmission lanes of a port to a selected one of a data transmitting state and a data receiving state based on the comparison. The motivation is to improve the efficiency and the performance of the system (par. 5).
As to claim 15, Sela/Shibata discloses the non-transitory computer-readable medium of claim 14, wherein the instructions are to direct the processing unit to:
actuate the first pair of data transmission lanes to the data transmitting state for implementing the at least one data transfer request with respect to a peripheral device (Shibata, par. 214. Note: It is required the transmission lanes to be actuated to the data transmitting state for transmitting the requests); and 
actuate the first pair of data transmission lanes to the data receiving state for implementing at least one second data transfer request with respect to the peripheral device (par. 214 “the host switches the transfer direction from the transmission direction to the reception direction after transmission of the write request packet has been completed”). 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/              Examiner, Art Unit 2184    



/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184